Citation Nr: 0631737	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-21 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 7, 2004 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
from October 1941 to January 1943, and from October 1945 to 
March 1946.   He was a prisoner of war (POW) from May 1942 
to January 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.   


FINDINGS OF FACT

1.  Prior to October 7, 2004, the veteran was service 
connected for posttraumatic arthritis of the right knee to 
include retained metallic fragment (rated 10 percent) and 
ascariasis (rated 10 percent); these service-connected 
disabilities alone did not preclude substantially gainful 
employment.   

2.  38 C.F.R. § 3.309(c) was amended, effective October 7, 
2004, to provide a presumption of service connection for 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) for prisoners 
of war under certain circumstances; this regulation was also 
amended to delete the requirement of localized edema for a 
presumption of service connection for beriberi heart disease 
for certain prisoners of war.  

3.  Based on the amendments to 38 C.F.R. § 3.309(c), the RO 
subsequently established service connection (effective 
October 7, 2004) for "arteriosclerotic heart disease 
(ischemic heart disease)," rated 60 percent disabling, and 
for "hypertension," rated 10 percent disabling; these newly 
service-connected disabilities, together with his previously 
service-connected disabilities, rendered the veteran unable 
to secure or follow a substantially gainful occupation, and 
a total rating based on individual unemployability due to 
service-connected disabilities was assigned, effective 
October 7, 2004.  




CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2004, 
for the award of a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  It appears that the veteran was afforded VCAA 
notice in October 2003 in connection with a prior claim of 
service connection for heart disease.  It does not appear 
that he was furnished specific VCAA notice on the effective 
date issue which is the subject of this appeal. 

However, the effective date issue is a "downstream" issue.  
It therefore appears that another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

To the extent that there may be deficient VCAA notice in 
this appeal, no VCAA notice is necessary since it appears 
that based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  As 
discussed below, the Board has determined that the veteran 
is not entitled to an earlier effective date under effective 
date regulations governing grants based on liberalizing 
changes in the law.  The Board therefore finds that any 
failure to comply with the VCAA is not prejudicial and no 
useful purpose would be served by delaying appellate review 
for such notice. 

Facts and Analysis

In this case, the veteran completed a February 1999 POW 
medical history in which he indicated that he suffered from 
beriberi heart disease while in service.  The veteran 
underwent a March 1999 VA examination in which the clinician 
diagnosed the veteran with arteriosclerotic heart disease.  
The RO issued a February 2000 rating decision in which it 
denied service connection for arteriosclerotic heart disease 
because based on a finding that there was no localized edema 
during captivity.  The veteran's claim continued to be 
denied in a RO rating decision based on the lack of 
localized edema during captivity.  

Claims of service connection for arteriosclerotic heart 
disease (ischemic heart disease) and for a total rating 
based on individual unemployability were subsequently denied 
by rating decision in January 2004.  The denial of service 
connection for heart disease was again based on the RO's 
finding that the veteran did not experience localized edema 
while a prisoner of war.  The TDIU claim was denied based on 
a finding that the disabilities service-connected at that 
time, posttraumatic arthritis of the right knee to include 
retained metallic fragment and ascariasis, did not preclude 
substantially gainful employment.  The Board is unable to 
find any persuasive evidence in the claims file that the 
right knee disability and ascariasis alone precluded gainful 
employment.  

At the time of the January 2004 rating decision, 38 C.F.R. 
§ 3.309(c) provided (in part) for a presumption of service 
connection for beriberi (including beriberi heart disease) 
for former prisoners of war under certain circumstances.  A 
Note to that regulation provided that the term beriberi 
heart disease included ischemic heart disease in a form 
prisoner of war who had experienced localized edema during 
captivity.  As noted above, the RO had denied service 
connection based on a finding that the veteran did not 
experience localized edema during captivity. 

However, VA subsequently issued an interim final rule 
amending 38 C.F.R. § 3.309(c).  See 69 Fed. Reg. 60,083- 
60,090 (Oct. 7, 2004).  The amended regulation (among other 
things) eliminated the requirement that a POW must have 
experienced localized edema in captivity as a foundation for 
a claim for beriberi or ischemic heart disease.  The 
amendment also created a presumption of service connection 
for atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) for prisoners 
of war under certain circumstances.  Based on the revisions 
to38 C.F.R. § 3.309, the RO granted service connection for 
"arteriosclerotic heart disease (ischemic heart disease)," 
rated 60 percent disabling, and for "hypertension," rated 10 
percent disabling.  The RO assigned an effective date of 
October 7, 2004, for these two disabilities because that was 
the effective date of the regulatory changes which allowed 
for service connection for these disorders.  The RO also 
found that when these two newly service-connected 
disabilities, together with the previously service-connected 
disabilities, precluded gainful employment and that a total 
rating based on individual unemployability was warranted 
with an effective date of October 7, 2004. 

Essentially, the veteran argues that service connection for 
arteriosclerotic heart disease should have been effective in 
2000 since he had been advancing that claim since that time, 
and that the TDIU grant should also be effective in 2000 
since he was precluded from substantially gainful employment 
largely due to that disability as of that time.  

However, the Board finds that although the veteran was 
diagnosed with arteriosclerotic heart disease in March 1999, 
he was not entitled to service connection for the 
arteriosclerotic heart disease and hypertension until 38 
C.F.R. § 3.309(c) was revised on October 7, 2004, to 
liberalize the presumptions for former prisoners of war.  
The revision liberalized the law regarding service 
connection so as to allow for the grants of service 
connection, and the effective date can be no earlier than 
the effective date of the liberalizing change.  38 C.F.R. 
§ 3.114.  The grants of service connection for the two 
additional disabilities allowed for the finding of total 
disability due to service-connected disabilities, and the 
effective date of October 7, 2004, was proper.  


ORDER

Entitlement to an effective date prior to October 7, 2004, 
for the assignment of a total disability evaluation based on 
individual unemployability is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


